Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       30-JAN-2020
                                                       04:38 PM
                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI I


                           STATE OF HAWAI I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                           AUKUSITINO ATONIO,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-XX-XXXXXXX; 1PC151000849)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Aukusitino Atonio’s
application for writ of certiorari, filed on December 13, 2019,
is deemed rejected as of January 29, 2020, because an order
accepting the application was not filed within thirty days.      See
HRS § 602-59(c).
           DATED:   Honolulu, Hawai i, January 30, 2020.
                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson